Dear Mr. Perlander:
Our opinion released to your under Attorney General Opinion 97-41, while an accurate statement of the law, unfortunately failed to be responsive to your true inquiry. We now respond to your question, as stated in your request:
      Is it legal for the Plaquemines Parish School Board to give a full-time bus driver a second full-time job with the school board?
The foregoing proposed situation is violative of LSA-R.S. 42:63
(E), the applicable provision of the Louisiana Dual Officeholding and Dual Employment Law:
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
Full-time employment is statutorily defined as:
      (3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
      (4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work. (See LSA-R.S. 42:62 (3) and (4)).
You state in your request that both positions constitute full-time employment. As noted, the concurrent holding of these positions is prohibited by law.
We hope the foregoing is of assistance to you. Should you have further questions, please contact this office.
Very truly yours,
                       RICHARD P. IEYOUB ATTORNEY GENERAL
                       BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams